 1

 2

 3

 4
                                                 THE HONORABLE JUDGE JAMES L. ROBART
 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE WESTERN DISTRICT OF WASHINGTON
10                                         SEATTLE DIVISION

11   STATE FARM FIRE AND CASUALTY
     COMPANY as subrogee for Derek and Kirsten
12   Kalles,                                            CAUSE NO. 2:21-CV-00323- JLR
13                          Plaintiff,                  STIPULATED MOTION TO REMAND
14   v.
                                                        NOTING DATE: JULY 13, 2021
15   HOME DEPOT PRODUCT AUTHORITY,
     LLC, a Georgia corporation, and THE HOME
16   DEPOT, INC., a Georgia corporation,
17                          Defendants.
18

19

20          Plaintiff State Farm and Casualty Company, as subrogee for Derek and Kirsten Kalles

21   (“Plaintiff”) and Home Depot Product Authority, LLC and The Home Depot, Inc. (collectively
22   “Home Depot”) stipulate as follows:
23
            1.     On October 7, 2020, Plaintiff commenced an action in the Superior Court of the
24
     State of Washington in and for the County of King, entitled State Farm and Casualty Company,
25
     as subrogee for Derek and Kirsten Kalles v. Home Depot Product Authority, LLC, a Georgia
26
       STIPULATED MOTION TO REMAND                                   HOLT WOODS & SCISCIANI LLP
       (CAUSE NO. 2:21-CV-00323- JLR )- Page 1                         701 PIKE STREET, SUITE 2200
                                                                            SEATTLE, WA 98101
                                                                      P: (206) 262-1200 F: (206) 223-4065
 1   corporation, and The Home Depot, Inc., a Georgia corporation, as Cause Number 20-2-14918-
 2
     7 SEA (the “Action”).
 3
              2.        On February 8, 2021, Plaintiff informed Home Depot for the first time that
 4
     Plaintiff’s alleged damages exceeded $75,000.
 5

 6            3.       On March 9, 2021, Home Depot filed a notice of removal of the Action pursuant

 7   to U.S.C. §1441(b) with the United States District Court for the Western District of Washington.

 8            4.       After some discussion, the Parties have agreed that the Action should be
 9   remanded to the King County Superior Court. To that end, the Parties hereby stipulate that the
10
     Action be remanded to King County Superior Court with the following agreed upon conditions:
11
                       a.       By August 2, 2021, or fourteen (14) days after a joint evidence
12
     examination between the Parties’ experts, whichever is later,1 Home Depot will assert in
13

14   supplemental discovery responses any evidence then known to Home Depot in support of the

15   allegation that Steven Ray Construction is a third-party that Home Depot asserts is liable in this

16   lawsuit; and
17
                       b.       If Home Depot alleges that Steven Ray Construction is a third-party to
18
     whom liability is to be apportioned, Home Depot will stipulate to Plaintiff amending its
19
     Complaint to allege a claim against Steven Ray Construction. Plaintiff will amend its Complaint
20
     within fourteen (14) days of receipt of Home Depot’s supplemental discovery responses, if any.
21

22

23

24   1
        The Parties will attempt to schedule the examination to take place by the close of business on August 2, 2021.
     In the event the Parties’ experts are unable to coordinate a mutually agreed upon time for the examination by
25   August 2, the experts will schedule the examination for the soonest available date thereafter. In the event that the
     examination is not scheduled to be held by August 2, 2021, the parties will meet and confer, between themselves
26   and their experts to schedule a date for the examination.
         STIPULATED MOTION TO REMAND                                                   HOLT WOODS & SCISCIANI LLP
         (CAUSE NO. 2:21-CV-00323- JLR )- Page 2                                         701 PIKE STREET, SUITE 2200
                                                                                              SEATTLE, WA 98101
                                                                                        P: (206) 262-1200 F: (206) 223-4065
 1          5.      The Parties further stipulate that each party shall bear its own attorneys’ fees and
 2
     costs with respect to the removal and subsequent remand of the Action pursuant to this stipulation
 3
     and order.
 4

 5

 6
            DATED this 13th day of July, 2021.
 7

 8   HOLT WOODS & SCISCIANI LLP

 9

10   By: s/ Kelsey L. Shewbert
11   By: s/ Kaytlin L. Carlson
     Kelsey L. Shewbert, WSBA No. 51214
12   kshewbert@hwslawgroup.com
     Kaytlin L. Carlson, WSBA No. 52606
13   kcarlson@hwslawgroup.com
     Attorneys for Defendants
14

15
     EVEZICH LAW OFFICES, P.L.L.C.
16

17
     By: s/ Craig Evezich
18
     Craig Evezich, WSBA No. 20957
19   craig@evezich.com
     Attorney for Plaintiff
20

21

22

23

24

25

26
       STIPULATED MOTION TO REMAND                                        HOLT WOODS & SCISCIANI LLP
       (CAUSE NO. 2:21-CV-00323- JLR )- Page 3                              701 PIKE STREET, SUITE 2200
                                                                                 SEATTLE, WA 98101
                                                                           P: (206) 262-1200 F: (206) 223-4065
 1

 2

 3                                              ORDER

 4          On July 13, 2021, the Parties in the above-referenced action filed a Stipulated Motion to
 5   Remand this Action. The Court having reviewed that stipulation and good cause appearing,
 6
     orders as follows:
 7
        1. The parties’ stipulated motion is approved;
 8
        2. The pending motion to remand (Dkt. # 23) is DENIED as moot; and
 9

10      3. Western District of Washington Cause No. 2:21-CV-00323-JLR styled State Farm and

11          Casualty Company, as subrogee for Derek and Kirsten Kalles v. Home Depot Product

12          Authority, LLC, a Georgia corporation, and The Home Depot, Inc., a Georgia
13
            corporation is hereby remanded to King County Superior Court.
14
     IT IS SO ORDERED.
15

16

17
     Dated: ___July 14, 2021___________                    A
                                                         ____________________________
                                                         JUDGE JAMES L. ROBART

18

19

20

21

22

23

24

25

26
       STIPULATED MOTION TO REMAND
       (CAUSE NO. 2:21-CV-00323- JLR )- Page 4
